Exhibit 10.1

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

As Amended and Restated

 

1. Purpose of the Plan. Danaher Corporation, a Delaware corporation, wishes to
recruit and retain Employees and outside Directors. To further these objectives,
the Company established the Danaher Corporation 2007 Stock Incentive Plan. Under
the Plan, the Company may make grants of Options, Stock Appreciation Rights,
Restricted Stock Units (including Performance Stock Units), and Other
Stock-Based Awards. The Company may also make direct grants of Common Stock in
the form of Restricted Stock Grants to Participants as a bonus or other
incentive or grant such stock in lieu of Company obligations to pay cash under
other plans or compensatory arrangements, including any deferred compensation
plans.

 

2. Definitions. As used herein, the following definitions shall apply:

“Administrator” means the Compensation Committee of the Board, unless the Board
specifies another committee or the Board elects to act in such capacity.

“Applicable Period” with respect to any Performance Period for an Award granted
to a Covered Employee that is intended to be “qualified performance-based
compensation” under Code Section 162(m) means a period beginning on or before
the first day of the Performance Period and ending no later than the earlier of
(i) the 90th day of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed.

“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units (including Performance Stock Units), or Other Stock-Based
Awards (each as defined below).

“Board” means the Board of Directors of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the regulations issued with respect thereof.

“Committee” means the Compensation Committee of the Board.

“Common Stock” means the common stock of the Company.

“Company” means Danaher Corporation, a Delaware corporation.

“Consultant” means any person engaged as a consultant or advisor of the Company
or an Eligible Subsidiary for whom a Form S-8 Registration Statement is
available for the issuance of securities.

“Covered Employee” means any person who is a “covered employee” within the
meaning of Code Section 162(m).

“Date of Grant” means the date as of which the Administrator grants an Award to
a person (which to the extent specified by the Administrator on or before the
Award approval date may be a date later than the date on which the Administrator
approves the Award).



--------------------------------------------------------------------------------

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted or can be expected to last for
a continuous period of not less than twelve months.

“Early Retirement” means (1) with respect to an Employee, the Employee ceases to
be an Employee (except for termination by reason of the Employee’s Gross
Misconduct, as determined by the Administrator) at or after reaching age
fifty-five (55) and completing ten (10) Years of Service, and (2) with respect
to a Director, the Director ceases to be a Director (except for termination by
reason of the Director’s Gross Misconduct, as determined by the Administrator)
at or after reaching age fifty-five (55) and completing ten (10) Years of
Service.

“Eligible Director” (or “Director”) means a non-employee director of the Company
or one of its Eligible Subsidiaries.

“Eligible Subsidiary” means each of the Company’s Subsidiaries, except as the
Administrator otherwise specifies.

“Employee” means any person employed as an employee of the Company or an
Eligible Subsidiary and designated as such on the payroll records thereof. An
Employee shall not include any individual during any period that he or she is
classified or treated by the Company or any Eligible Subsidiary as an
independent contractor, a consultant, or an employee of an employment,
consulting or temporary agency, and shall be determined without regard to
whether such individual is subsequently determined to have been, or is
subsequently reclassified as, a common-law employee of the Company or any
Eligible Subsidiary during such period.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exercise Price” means, in the case of an Option, the value of the consideration
that an Optionee must provide in exchange for one share of Common Stock. In the
case of a SAR, “Exercise Price” means an amount which is subtracted from the
Fair Market Value in determining the amount payable upon exercise of such SAR.

“Fair Market Value” means, as of any date, the fair market value of a share of
Common Stock for purposes of the Plan which will be determined as follows:

 

  (i) If the Common Stock is traded on the New York Stock Exchange or other
national securities exchange, the closing sale price on that date or, if the
given date is not a trading day, the closing sale price for the immediately
preceding trading day; or

 

  (ii) If the Common Stock is not traded on the New York Stock Exchange or other
national securities exchange, the Fair Market Value thereof shall be determined
in good faith by the Administrator and in compliance with Code Section 409A.

“Gross Misconduct” means the Participant has:

 

  (i) Committed fraud, misappropriation, embezzlement, willful misconduct or
gross negligence with respect to the Company or any Subsidiary thereof, or any
other action in willful disregard of the interests of the Company or any
Subsidiary thereof;

 

  (ii) Been convicted of, or pled guilty or no contest to, (i) a felony,
(ii) any misdemeanor (other than a traffic violation) with respect to his/her
employment, or (iii) any other crime or activity that would impair his/her
ability to perform his/her duties or impair the business reputation of the
Company or any Subsidiary;

 

2



--------------------------------------------------------------------------------

  (iii) Refused or willfully failed to adequately perform any duties assigned to
him/her; or

 

  (iv) Refused or willfully failed to comply with standards, policies or
procedures of the Company or any Subsidiary thereof, including without
limitation the Company’s Standards of Conduct as amended from time to time.

“Incentive Stock Option” or “ISO” means a stock option intended to qualify as an
incentive stock option within the meaning of Code Section 422.

“Normal Retirement” means (1) with respect to an Employee, the Employee ceases
to be an Employee (except for termination by reason of the Employee’s Gross
Misconduct, as determined by the Administrator) at or after reaching age
sixty-five (65), and (2) with respect to a Director, the Director ceases to be a
Director (except for termination by reason of the Director’s Gross Misconduct,
as determined by the Administrator) at or after reaching age sixty-five (65).

“Option” means a stock option granted pursuant to the Plan that is not an ISO,
entitling the Optionee to purchase Shares at a specified price.

“Optionee” means an Employee, Consultant, or Director who has been granted an
Option under this Plan or, where appropriate, a person authorized to exercise an
Option in place of the intended original Optionee.

“Other Stock-Based Awards” are Awards (other than Options, SARs, RSUs (including
Performance Stock Units) and Restricted Stock Grants) that are denominated in,
valued in whole or in part by reference to, or otherwise based on or related to,
Common Stock.

“Participant” means Optionees and Recipients, collectively. The term
“Participant” also includes, where appropriate, a person authorized to exercise
an Option or hold or receive another Award in place of the intended original
Optionee or Recipient.

“Performance Stock Unit” or “PSU” means a Restricted Stock Unit that is subject
to performance-based vesting conditions or Performance Objectives based on
relative total shareholder return.

“Performance Objectives” means one or more objective, measurable performance
factors as determined by the Committee (as described in Section 4(b) of the
Plan) with respect to each Performance Period based upon one or more of the
factors set forth in Section 14 of the Plan.

“Performance Period” means, with respect to Awards granted to Covered Employees
that are intended to be “qualified performance-based compensation” under Code
Section 162(m), a period for which Performance Objectives are set and during
which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. For all other Awards,
Performance Period means the period over which performance-based vesting
conditions are to be determined or measured. A Performance Period may coincide
with one or more complete or partial calendar or fiscal years of the Company.
Unless otherwise designated by the Committee, the Performance Period will be
based on the calendar year.

“Plan” means this 2007 Stock Incentive Plan, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Recipient” means an Employee, Consultant, or Director who has been granted an
Award other than an Option under this Plan or, where appropriate, a person
authorized to hold or receive such an Award in place of the intended original
Recipient.

“Restricted Stock Grant” means a direct grant of Common Stock, as awarded under
Section 8 of the Plan.

“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
unfunded right to receive (if conditions are met) one share of Common Stock, as
awarded under Section 9 of the Plan.

“Retirement” means both Early Retirement and Normal Retirement, as defined
herein.

“Section 16 Persons” means those officers, directors or other persons who are
subject to Section 16 of the Exchange Act.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Stock Appreciation Right” or “SAR” means any right granted under Section 7 of
the Plan.

“Subsidiary” means any corporation, limited liability company, partnership or
other entity (other than the Company) in an unbroken chain beginning with the
Company if, at the time an Award is granted to a Participant under the Plan,
each of such entities (other than the last entity in the unbroken chain) owns
stock or other equity possessing twenty percent (20%) or more of the total
combined voting power of all classes of stock or equity in one of the other
entities in such chain.

“Tranche” means, with respect to any Award, all portions of the Award as to
which the time-based vesting criteria are scheduled to be satisfied on the same
date.

“Transition Date” means February 23, 2015.

“Years of Service” means, in the case of any Employee, consecutive (i.e.,
uninterrupted by a termination of employment) years in which a Participant
serves as an Employee; provided that for the avoidance of doubt, with respect to
service as an Employee of a Subsidiary, only employment with an entity at such
times as such entity is a Subsidiary will count toward Years of Service. In the
case of a Director, “Years of Service” means consecutive years in which the
Participant serves as a Director.

“1998 Plan” means the Amended and Restated Danaher Corporation 1998 Stock Option
Plan, as amended.

 

3. Eligibility. All Employees, Consultants, and Directors are eligible for
Awards under this Plan. Eligible Employees, Consultants, and Directors become
Optionees or Recipients when the Administrator grants them, respectively, an
Option or one of the other Awards under this Plan.

 

4. Administration of the Plan.

 

  (a)

The Administrator. The Administrator of the Plan is the Compensation Committee
of the Board, unless the Board specifies another committee. The Board may also
act under the Plan as though it were the Committee. The Administrator is
responsible for the general operation and administration of the Plan and for
carrying out its provisions and has full

 

4



--------------------------------------------------------------------------------

  discretion in interpreting and administering the provisions of the Plan.
Subject to the express provisions of the Plan, the Administrator may exercise
such powers and authority of the Board as the Administrator may find necessary
or appropriate to carry out its functions. The Administrator may delegate its
functions to Employees (other than the power to grant awards to Directors,
Section 16 Persons or Covered Employees), to the extent permitted under
applicable Delaware corporate law.

 

  (b) Code Section 162(m) and Rule 16b-3 Compliance. The Administrator may, but
is not required to, grant Awards that are intended to qualify as performance
based compensation exempt from the deductibility limitations of Code
Section 162(m). However, grants of Awards to Covered Employees intended to
qualify as performance based compensation under Code Section 162(m) shall be
made and certified only by a Committee (or a subcommittee of the Committee)
consisting solely of two or more “outside directors” (as such term is defined
under Code Section 162(m)). Awards to Section 16 Persons shall be made only by a
Committee (or a subcommittee of the Committee) consisting solely of two or more
non-employee Directors in accordance with Rule 16b-3.

 

  (c) Powers of the Administrator. The Administrator’s powers will include, but
not be limited to, the power to: construe and interpret the terms of the Plan
and Awards granted pursuant to the Plan (including the power to remedy any
ambiguity, inconsistency, or omission); amend, waive, or extend any provision or
limitation of any Award (except as expressly limited by the terms of the Plan),
which shall include without limitation the power to accelerate any vesting
condition; in order to fulfill the purposes of the Plan and without amending the
Plan, to vary the terms of or modify Awards to Participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs; and to adopt such procedures
as are necessary or appropriate to carry out the foregoing.

 

  (d) Granting of Awards. Subject to the terms of the Plan, the Administrator
will, in its sole discretion, determine the Optionees and the Recipients of
other Awards and will determine either initially or subsequent to the grant of
the relevant Award:

 

  (i) the terms of such Awards;

 

  (ii) the schedule for exercisability and nonforfeitability, including any
requirements that the Participant or the Company satisfy performance criteria or
Performance Objectives, and the acceleration of the exercisability or
nonforfeitability of the Awards (for the avoidance of doubt, the Administrator
shall have discretion to accelerate the vesting of all or a portion of any
performance-based vesting conditions or Performance Objectives, except with
respect to Awards the Committee designates as covered by Performance Objectives
for purposes of complying with Code Section 162(m));

 

  (iii) the time and conditions for expiration of the Awards, and

 

  (iv) the form of payment due upon exercise or grant of Awards.

Notwithstanding anything to the contrary in this Plan, if a Participant changes
classification from a full-time employee to a part-time employee, the
Administrator may in its sole discretion (1) reduce or eliminate a Participant’s
unvested Award or Awards, and/or (2) extend any vesting schedule to one or more
dates within the period of the original term of the Award.

 

5



--------------------------------------------------------------------------------

  (e) Substitutions. The Administrator may also grant Awards in conversion or
replacement of or substitution for options or other equity awards or interests
held by individuals who become Employees of the Company or of an Eligible
Subsidiary as a result of the Company’s acquiring or merging with the
individual’s employer. If necessary to conform the Awards to the awards or
interests for which they are substitutes, the Administrator may grant substitute
Awards under terms and conditions that vary from those the Plan otherwise
requires. Notwithstanding anything in the foregoing to the contrary, any Award
to any Participant who is a U.S. taxpayer will be adjusted appropriately
pursuant to Code Section 409A.

 

  (f) Effect of Administrator’s Decision. The Administrator’s determinations
under the Plan need not be uniform and need not consider whether actual or
potential Participants are similarly situated. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Award.

 

  (g) Time Limit for Participant Claims. Any claim under the Plan or any Award
must be commenced by a Participant within twelve (12) months of the earliest
date on which the Participant’s claim first arises, or the Participant’s cause
of action accrues, or such claim will be deemed waived by the Participant.

 

5. Stock Subject to the Plan.

 

  (a) Share Limits; Shares Available. Except as adjusted below in the event of a
Substantial Corporate Change (as defined in Section 16(a) of the Plan) or as
provided under Section 15, the aggregate number of shares of Common Stock that
may be issued under the Awards may not exceed sixty-two million
(62,000,000) shares, of which no more than eighteen million, five hundred
thousand (18,500,000) shares may be available for Awards granted in any form
other than Options or SARs. The Common Stock may come from treasury shares,
authorized but unissued shares, or previously issued shares that the Company
reacquires, including shares it purchases on the open market. If any Award
expires, is canceled, or terminates for any other reason, the shares of Common
Stock available under that Award will again be available for the granting of new
Awards. Any such returning shares of Common Stock shall be credited to the
applicable sub-limit set forth above on the same basis as the original Award was
debited. Any shares of Common Stock surrendered for the payment of the Exercise
Price under Options or SARs or for withholding taxes, and shares of Common Stock
repurchased in the open market with the proceeds of an Option exercise, may not
again be made available for issuance under the Plan. Shares of Common Stock
issued to convert, replace or adjust outstanding options or other
equity-compensation awards in connection with a merger or acquisition, as
permitted by NYSE Listed Company Manual Section 303A.08 or any successor
provision, shall not reduce the number of shares available for issuance under
the Plan.

 

  (b)

Code Section 162(m) Limitations on Awards. The aggregate number of shares of
Common Stock subject to Options or Stock Appreciation Rights that may be granted
under this Plan during any one calendar year to any one Participant shall not
exceed three million (3,000,000). The aggregate number of shares of Common Stock
subject to any other type of Award that may be granted under this Plan during
any one calendar year to any one Participant shall not exceed three million
(3,000,000). Each of the

 

6



--------------------------------------------------------------------------------

  foregoing separate limitations shall be subject to adjustment under Section 15
relating to capital adjustments. To the extent required by Code Section 162(m),
in applying the foregoing limitation with respect to an Employee or Director, if
any Option, Stock Appreciation Right, Restricted Stock Grant or Restricted Stock
Unit (in each case which is intended to comply with Code Section 162(m)) is
canceled, the canceled Award shall continue to count against the maximum number
of shares of Common Stock, or the value thereof, if applicable, with respect to
which an Award may be granted to an Employee or Director.

 

  (c) Stockholder Rights. Except for Restricted Stock Grants and except as the
Administrator otherwise specifies (including without limitation in the terms of
any Award agreement approved by the Administrator), the Participant will have no
rights of a stockholder with respect to the shares of Common Stock subject to an
Award except to the extent that the Company has issued certificates for, or
otherwise confirmed ownership of, such shares upon the exercise or, as
applicable, the grant or nonforfeitability, of an Award. Except as the
Administrator otherwise specifies (including without limitation in the terms of
any Award agreement approved by the Administrator), no adjustment will be made
for a dividend or other right for which the record date precedes the date of
exercise or nonforfeitability, as applicable.

 

  (d) Fractional Shares. The Company will not issue fractional shares of Common
Stock pursuant to the exercise or vesting of an Award. Any fractional share will
be rounded up and issued to the Participant in a whole share.

 

  (e) Director Limits. The aggregate number of shares of Common Stock subject to
any Awards granted under this Plan during any one calendar year to any one
Director shall not exceed ten thousand (10,000), subject to adjustment under
Section 15 relating to capital adjustments.

 

6. Terms and Conditions of Options.

 

  (a) General. Options granted to Employees, Consultants, and Directors are not
intended to qualify as Incentive Stock Options. Other than as provided under
Section 15 below and except in connection with a merger, acquisition, spinoff,
or other similar corporate transaction, the Administrator may not (1) reduce the
Exercise Price of any outstanding Option, (2) cancel and re-grant any
outstanding Option under the Plan with a lower exercise price, or (3) cancel
underwater options for cash, unless in each case the Company’s shareholders have
approved such action within twelve (12) months prior to such event. Subject to
the foregoing, the Administrator may set whatever conditions it considers
appropriate for the Options, including time-based and/or performance-based
vesting conditions.

 

  (b) Exercise Price. The Administrator will determine the Exercise Price under
each Option and may set the Exercise Price without regard to the Exercise Price
of any other Options granted at the same or any other time. The Exercise Price
per share for the Options may not be less than 100% of the Fair Market Value of
a share of Common Stock on the Date of Grant, except in the event of an Option
substitution as contemplated by Section 4(e) above, or as provided under
Section 15 below. The Company may use the consideration it receives from the
Optionee for general corporate purposes.

 

7



--------------------------------------------------------------------------------

  (c) Exercisability. The Administrator will determine the times and conditions
for exercise of each Option but may not extend the period for exercise of an
Option beyond the tenth anniversary of its Date of Grant. Options will become
exercisable at such times and in such manner as the Administrator determines
(either initially or subsequent to the grant of the relevant Award); provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the Optionee may exercise
any portion of an Option. If the Administrator does not specify otherwise at the
Date of Grant, Options for Employees will become exercisable as to one-fifth of
the covered shares of Common Stock on each of the first five anniversaries of
the Date of Grant, and Options for Directors will be exercisable in full as of
the Date of Grant.

 

  (d) Method of Exercise; Method of Payment. To exercise any exercisable portion
of an Option, the Optionee must:

 

  (i) Deliver a written notice of exercise to the Secretary of the Company (or
to whomever the Administrator designates), in a form complying with any rules
the Administrator may issue and specifying the number of shares of Common Stock
underlying the portion of the Option the Optionee is exercising;

 

  (ii) Pay the full Exercise Price by cashier’s or certified check or wire
transfer of immediately available funds for the shares of Common Stock with
respect to which the Option is being exercised, unless the Administrator
consents to another form of payment (which could include the use of Common
Stock); and

 

  (iii) Deliver to the Secretary of the Company (or to whomever the
Administrator designates) such representations and documents as the
Administrator, in its sole discretion, may consider necessary or advisable.

Payment in full of the Exercise Price need not accompany the written notice of
exercise provided the notice directs that the shares of Common Stock issued upon
the exercise be delivered, either in certificate form or in book entry form, to
a licensed broker acceptable to the Company as the agent for the individual
exercising the Option and at the time the shares are delivered to the broker,
either in certificate form or in book entry form, the broker will tender to the
Company cash or cash equivalents acceptable to the Company and equal to the
Exercise Price.

The Administrator may agree to payment under a cashless exercise program
approved by the Company or through a broker-dealer sale and remittance procedure
pursuant to which the Optionee (1) shall provide written instructions to a
licensed broker acceptable to the Company and acting as agent for the Optionee
to effect the immediate sale of some or all of the purchased Shares and to remit
to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares of Common Stock, and (2) shall provide written direction to the Company
to deliver the purchased shares of Common Stock directly to such brokerage firm
in order to complete the sale transaction.

The Administrator may agree to payment through the tender to the Company of
shares of Common Stock. Shares of Common Stock offered as payment will be
valued, for purposes of determining the extent to which the Optionee has paid
the Exercise Price, at their Fair Market Value on the date of exercise.

 

8



--------------------------------------------------------------------------------

  (e) Term. No one may exercise an Option more than ten years after its Date of
Grant.

 

  (f) Automatic Exercise of Certain Expiring Options. Notwithstanding any other
provision of this Plan or any Award agreement (other than this Section), on the
last trading day on which all or a portion of an outstanding Option may be
exercised, if as of the close of trading on such day the then Fair Market Value
of a share of Common Stock exceeds the per share Exercise Price of the Option by
at least $.01 (such expiring portion of an Option that is so in-the-money, an
“Auto-Exercise Eligible Option”), the Optionee shall be deemed to have
automatically exercised such Auto-Exercise Eligible Option (to the extent it has
not previously been exercised or forfeited) as of the close of trading in
accordance with the provisions of this Section. In the event of an automatic
exercise pursuant to this Section, the Company shall reduce the number of shares
of Common Stock issued to the Optionee upon such Optionee’s automatic exercise
of the Auto-Exercise Eligible Option in an amount necessary to satisfy (1) the
Optionee’s Exercise Price obligation for the Auto-Exercise Eligible Option, and
(2) the minimum, applicable Federal, state, local and, if applicable, foreign
income and employment tax and social insurance withholding requirements arising
upon the automatic exercise (unless the Administrator deems that a different
method of satisfying such withholding obligations is practicable and advisable),
in each case based on the Fair Market Value of the Common Stock as of the close
of trading on the date of exercise. In accordance with procedures established by
the Administrator, an Optionee may notify the Company’s record-keeper in writing
in advance that he or she does not wish for the Auto-Exercise Eligible Option to
be exercised. This Section shall not apply to any Option to the extent that this
Section causes the Option to fail to qualify for favorable tax treatment under
applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.

 

7. Terms and Conditions of Stock Appreciation Rights.

 

  (a) General. A SAR represents the right to receive a payment, in cash, shares
of Common Stock or both (as determined by the Administrator), equal to the
excess of the Fair Market Value on the date the SAR is exercised over the SAR’s
Exercise Price, if any. The Administrator shall be subject to the same
limitations on the reduction of an SAR Exercise Price as is applicable to the
reduction of the Exercise Price of an Option under Section 6(a).

 

  (b) Exercise Price. The Administrator will establish in its sole discretion
the Exercise Price of a SAR and all other applicable terms and conditions,
including time-based and/or performance-based vesting conditions. The Exercise
Price for the SAR may not be less than 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant.

 

  (c) Exercisability. The Administrator will determine the times and conditions
for exercise of each SAR but may not extend the period for exercise of a SAR
beyond the tenth anniversary of its Date of Grant. SARs will become exercisable
at such times and in such manner as the Administrator determines (either
initially or subsequent to the grant of the relevant Award); provided, however,
that the Administrator may, on such terms and conditions as it determines
appropriate, accelerate the time at which the Participant may exercise any
portion of a SAR. If the Administrator does not specify otherwise, SARs will
become exercisable as to one-fifth of the covered shares of Common Stock on each
of the first five anniversaries of the Date of Grant.

 

9



--------------------------------------------------------------------------------

  (d) Term. No one may exercise a SAR more than ten years after its Date of
Grant.

 

8. Terms and Conditions of Restricted Stock Grants.

 

  (a) General. A Restricted Stock Grant is a direct grant of Common Stock,
subject to restrictions and vesting conditions, including time-based vesting
conditions and/or the attainment of performance-based vesting conditions or
Performance Objectives, as determined by the Administrator and, with regard to
Performance Objectives, determined and certified by the Committee (as described
in Section 4(b) of the Plan). The Company shall issue the shares to each
Recipient of a Restricted Stock Grant either (i) in certificate form or (ii) in
book entry form, registered in the name of the Recipient, with legends or
notations, as applicable, referring to the terms, conditions, and restrictions
applicable to the Award; provided that the Company may require that any stock
certificates evidencing Restricted Stock Grants be held in the custody of the
Company or its agent until the restrictions thereon shall have lapsed, and that,
as a condition of any Restricted Stock Grant, the Participant shall have
delivered a stock power, endorsed in blank, relating to the shares of Common
Stock covered by such Award.

 

  (b) Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for Restricted Stock Grants by
(i) issuing Common Stock held as treasury stock or repurchased on the open
market or (ii) charging the Recipients at least the par value for the shares of
Common Stock covered by the Restricted Stock Grant.

 

  (c) Lapse of Restrictions. The shares of Common Stock underlying such
Restricted Stock Grants will become nonforfeitable at such times and in such
manner as the Administrator determines (either initially or subsequent to the
grant of the relevant Award); provided, however, that except with respect to
Awards the Committee designates as covered by Performance Objectives for
purposes of Code Section 162(m), the Administrator may, on such terms and
conditions as it determines appropriate, accelerate the time at which
restrictions or other conditions on such Restricted Stock Grants will lapse. If
the Administrator does not specify otherwise, any time-based vesting
restrictions on Restricted Stock Grants will lapse as to one-half of the covered
shares of Common Stock on each of the fourth and fifth anniversaries of the Date
of Grant. Unless otherwise specified by the Administrator or by the Committee
described in Section 4(b) of the Plan, any performance-based vesting conditions
or Performance Objectives must be satisfied, if at all, prior to the 10th
anniversary of the Date of Grant. Notwithstanding anything to the contrary in
this Plan, other than as provided in Section 11 upon Retirement, Restricted
Stock Grants shall be subject to a minimum vesting schedule of not less than
three (3) years for non-performance-based awards, and not less than one (1) year
for performance-based awards; provided, however, that up to five percent (5%) of
the shares authorized for grant under this Plan may be issued without regard to
the foregoing minimum vesting periods; and provided further that the
Administrator may waive the restrictions set forth in this sentence in its sole
discretion in the event of death, Disability or a Substantial Corporate Change.

 

10



--------------------------------------------------------------------------------

  (d) Rights as a Stockholder. A Recipient who is awarded a Restricted Stock
Grant under the Plan shall have the same voting, dividend and other rights as
the Company’s other stockholders. After the lapse of the restrictions without
forfeiture in respect of the Restricted Stock Grant, the Company shall remove
any legends or notations referring to the terms, conditions and restrictions on
such shares of Common Stock and, if certificated, deliver to the Participant the
certificate or certificates evidencing the number of such shares of Common
Stock.

 

9. Terms and Conditions of Restricted Stock Units.

 

  (a) General. RSUs shall be credited as a bookkeeping entry in the name of the
Employee or Director in an account maintained by the Company. No shares of
Common Stock are actually issued to the Participant in respect of RSUs on the
Date of Grant. Shares of Common Stock shall be issuable to the Participant only
upon the lapse of such restrictions and satisfaction of such vesting conditions,
including time-based vesting conditions and/or the attainment of
performance-based vesting conditions or Performance Objectives, as determined by
the Administrator, or in the case of Performance Objectives, determined and
certified by the Committee.

 

  (b) Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for RSUs by (i) issuing Common
Stock held as treasury stock or repurchased on the open market or (ii) charging
the Recipients at least the par value for the shares of Common Stock covered by
the RSUs.

 

  (c) Lapse of Restrictions. RSUs will vest and the underlying shares of Common
Stock will become nonforfeitable at such times and in such manner as the
Administrator determines (either initially or subsequent to the grant of the
relevant Award); provided, however, that except with respect to Awards the
Committee designates as covered by Performance Objectives for purposes of
complying with Code Section 162(m), the Administrator may, on such terms and
conditions as it determines appropriate, accelerate the time at which
restrictions or other conditions on such RSUs will lapse. If the Administrator
does not specify otherwise, any time-based vesting restrictions on RSUs will
lapse as to one-half of the covered shares of Common Stock on each of the fourth
and fifth anniversaries of the Date of Grant. Unless otherwise specified by the
Administrator or by the Committee, any performance-based vesting conditions or
Performance Objectives must be satisfied, if at all, prior to the 10th
anniversary of the Date of Grant. Notwithstanding anything to the contrary in
this Plan, other than as provided in Section 11 upon Retirement RSUs shall be
subject to a minimum vesting schedule of not less than three (3) years for
non-performance-based awards, and not less than one (1) year for
performance-based awards; provided, however, that up to five percent (5%) of the
shares authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting periods; and provided further that the Administrator
may waive the restrictions set forth in this sentence in its sole discretion in
the event of death, Disability or a Substantial Corporate Change.

 

  (d) Rights as a Stockholder. Except as the Administrator otherwise specifies
(including without limitation in the terms of any Award agreement approved by
the Administrator), a Recipient who is awarded RSUs under the Plan shall possess
no incidents of ownership with respect to the underlying shares of Common Stock.

 

  (e)

Post-Vesting Holding Period for Performance Stock Units. Unless the
Administrator determines otherwise prior to the grant of the relevant Award, and
except as otherwise provided in Section 11 below, payment of any Performance
Stock Unit (including those

 

11



--------------------------------------------------------------------------------

  subject to the Normal and Early Retirement provisions of Section 11) shall be
deferred until the fifth anniversary (the “Fifth Anniversary”) of the beginning
of the Performance Period applicable to such Performance Stock Unit (the
“Commencement Date”); provided, however, if such payment date would subject the
Participant to liability under Section 16 of the Exchange Act, any such deferred
payment shall be made on a date selected by the Administrator in its sole
discretion which may be as early as thirty (30) days prior to the Fifth
Anniversary or at a later date within the same calendar year or, if later, by
the 15th day of the third calendar month following the Fifth Anniversary.

 

10. Terms and Conditions of Other Stock-Based Awards. The Administrator may
grant Other Stock-Based Awards that are denominated in, valued in whole or in
part by reference to, or otherwise based on or related to, Common Stock. The
purchase, exercise, exchange or conversion of Other Stock-Based Awards and all
other terms and conditions applicable to such Awards will be determined by the
Administrator in its sole discretion. Notwithstanding anything to the contrary
in this Plan, other than as provided in Section 11 upon Retirement, all Other
Stock-Based Awards that constitute full-value awards shall be subject to a
minimum vesting schedule of not less than three (3) years for
non-performance-based awards, and not less than one (1) year for
performance-based awards; provided however, that up to five percent (5%) of the
shares authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting periods; and provided further that the Administrator
may waive the restrictions set forth in this sentence in its sole discretion in
the event of death, Disability or a Substantial Corporate Change.

 

11. Termination of Employment. Unless the Administrator determines otherwise
(either initially or subsequent to the grant of the relevant Award), the
following rules shall govern the vesting, exercisability and term of outstanding
Awards held by a Participant in the event of termination of such Participant’s
employment, where termination of employment means the time when the active
employer-employee or other active service-providing relationship between the
Participant and the Company or an Eligible Subsidiary ends for any reason,
including Retirement. For purposes of Awards granted under this Plan, the
Administrator shall have sole discretion to determine whether a Participant has
ceased to be actively employed by (or, in the case of a Consultant or Director,
has ceased actively providing services to) the Company or Eligible Subsidiary,
and the effective date on which such active employment (or active
service-providing relationship) terminated. For the avoidance of doubt, a
Participant’s active employer-employee or other active service-providing
relationship shall not be extended by any notice period mandated under local law
(e.g., active employment shall not include a period of “garden leave”, paid
administrative leave or similar period pursuant to local law), and in the event
of a Participant’s termination of employment (whether or not in breach of local
labor laws), Participant’s right to exercise any Option or SAR after termination
of employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under local law. Unless the Administrator provides otherwise (either initially
or subsequent to the grant of the relevant Award) (1) termination of employment
will include instances in which a common law employee is terminated and
immediately rehired as an independent contractor, and (2) the spin-off, sale, or
disposition of a Participant’s employer from the Company or an Eligible
Subsidiary (whether by transfer of shares, assets or otherwise) such that the
Participant’s employer no longer constitutes an Eligible Subsidiary shall
constitute a termination of employment or service.

 

  (a)

General. Upon termination of employment for any reason other than death, Early
Retirement or (except with respect to RSUs granted prior to the Transition Date)
Normal Retirement, all unvested portions of any outstanding Awards shall be
immediately

 

12



--------------------------------------------------------------------------------

  forfeited without consideration. The vested portion of any outstanding RSUs or
Other Stock-Based Awards shall be settled upon termination and, except as set
forth in subsections (b) – (i) below, the Participant shall have a period of
ninety (90) days, commencing with the first date the Participant is no longer
actively employed, to exercise the vested portion of any outstanding Options or
SARs, subject to the term of the Option or SAR; provided, however, that if the
exercise of an Option or SAR following termination of employment (to the extent
such post-termination exercise is permitted under this Section 11(a)) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option or SAR shall terminate upon the later
of (1) thirty (30) days after such exercise becomes covered by an effective
registration statement, (2) in the event that a sale of shares of Common Stock
received upon exercise of an Option or SAR would subject the Participant to
liability under Section 16(b) of the Exchange Act, thirty (30) days after the
last date on which such sale would result in liability, or (3) the end of the
original post-termination exercise period; provided, however, that in no event
may an Option or SAR be exercised after the expiration of the term of the Award.

 

  (b) Normal Retirement. Upon termination of employment by reason of the
Participant’s Normal Retirement, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the relevant Award (1) with respect to all Options or SARs held by the
Participant for at least six (6) months prior to the Normal Retirement date,
subject to the term of the Award unvested Options will continue to vest and,
together with any Options that are vested as of the Optionee’s Normal Retirement
date, shall remain outstanding and (once vested) may be exercised until the
fifth anniversary of the Normal Retirement date (or if earlier, the Expiration
Date of the Option), (2) with respect to each Tranche of RSUs (other than PSUs)
with a Date of Grant on or after the Transition Date that is unvested as of the
Normal Retirement date, such Tranche will vest as of the time-based vesting date
for such Tranche, but if and only if any Performance Objective applicable to
such Tranche is satisfied on or prior to such time-based vesting date, (3) a
pro-rata portion of unvested Performance Stock Units held by the Participant as
of the Normal Retirement date (i.e. based on the ratio of (x) the number of full
or partial months worked by the Participant in the Performance Period prior to
the Participant’s Normal Retirement date to (y) the total number of months in
the Performance Period) shall continue to vest subject to actual performance to
be measured as of the end of the Performance Period, and (4) all unvested
portions of any other outstanding Awards (including without limitation
Restricted Stock Grants) shall be immediately forfeited without consideration.
If the Date of Grant of an Option does not precede the Optionee’s Normal
Retirement date by at least six (6) months, the post-termination exercise period
with respect to such Option shall be governed by the other provisions of this
Section 11, as applicable.

 

  (c)

Early Retirement. Solely with respect to Awards with a Date of Grant on or after
the Transition Date, upon termination of employment by reason of the
Participant’s Early Retirement, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the relevant Award (1) subject to the term of the Award a pro-rata
portion of any Tranche of unvested Options or SARs held by the Participant for
at least six (6) months prior to the Early Retirement date (i.e. based on the
ratio of (x) the number of full or partial months worked by the Participant from
the Date of Grant to the Early Retirement date to (y) the total number of months
in the original time-based vesting schedule of the particular Tranche) will
continue to vest and, together with any Options and SARs that are vested as of
the Participant’s Early

 

13



--------------------------------------------------------------------------------

  Retirement, shall remain outstanding and (once vested) may be exercised until
the fifth anniversary of the Early Retirement date (or if earlier, the
expiration date of the Award), (2) a pro-rata portion of any Tranche of RSUs
that is unvested as of the Early Retirement date (i.e. based on the ratio of
(x) the number of full or partial months worked by the Participant from the Date
of Grant to the Early Retirement date to (y) the total number of months in the
original time-based vesting schedule of the Tranche) will vest as of the
time-based vesting date for such Tranche, but if and only if any Performance
Objective applicable to such Tranche is satisfied on or prior to such time-based
vesting date, (3) a pro-rata portion of the unvested Performance Stock Units
held by the Participant as of the Early Retirement date (i.e. based on the ratio
of (x) the number of full or partial months worked by the Participant in the
Performance Period prior to the Participant’s Early Retirement date to (y) the
total number of months in the Performance Period) shall continue to vest subject
to actual performance to be measured as of the end of the Performance Period,
and (4) all unvested portions of any other outstanding Awards (including without
limitation Restricted Stock Grants) shall be immediately forfeited without
consideration; provided that except with respect to Performance Stock Units, the
pro-rata vesting described in this Section 11(c) shall be applied separately to
each Tranche of an Award. If the Date of Grant of an Option does not precede the
Optionee’s Early Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 11, as applicable

 

  (d) Other Conditions Applicable to Continued Vesting Upon Retirement. To be
eligible for the Retirement treatment described above, if required by the
Company or an Eligible Subsidiary the Participant must execute the appropriate
form of Company post-employment restrictive covenant agreement.

 

  (e) Death.

 

  (i) Options/SARs. Upon termination of employment by reason of the
Participant’s death, all unexpired Options and SARs will become fully
exercisable and, subject to the term of the Option or SAR, may be exercised for
a period of twelve months thereafter by the personal representative of the
Participant’s estate or any other person to whom the Option or SAR is
transferred under a will or under the applicable laws of descent and
distribution.

 

  (ii)

RSUs (Other Than PSUs) and Restricted Stock. Upon termination of employment by
reason of the Participant’s death, a portion of the outstanding RSUs (other than
PSUs) and Restricted Stock Grants shall become vested which will be determined
as follows. With respect to each portion of an Award of RSUs (other than PSUs)
or Restricted Stock Grant that is scheduled to vest on a particular vesting
date, upon the Participant’s death, a pro rata amount of the RSUs (other than
PSUs) or the Restricted Stock Grant will vest based on the number of complete
twelve-month periods between the Date of Grant and the date of death, (provided
that any partial twelve-month period between the Date of Grant and the date of
death shall also be considered a complete twelve-month period for purposes of
this pro-ration methodology), divided by the total number of twelve-month
periods between the Date of Grant and the particular, scheduled time-based
vesting date. Any fractional right to a share of Common Stock that results from
applying the pro rata methodology described herein shall be rounded up to a
right to a whole share. Notwithstanding anything in the Plan to the

 

14



--------------------------------------------------------------------------------

  contrary, unless otherwise provided by the Administrator, this acceleration of
the vesting will also apply to any RSUs (other than PSUs) or Restricted Stock
Grants the Committee has designated as covered by Performance Objectives for
purposes of complying with Code Section 162(m).

 

  (iii) PSUs.

 

  (1) Upon termination of employment by reason of the Participant’s death prior
to the conclusion of the Performance Period applicable to an award of PSUs, the
Participant’s estate will become vested in the portion of the Award determined
by multiplying (1) the target amount of PSUs (and related dividend equivalent
rights) subject to such Award, times (2) the quotient of the number of complete
twelve-month periods between and including the Commencement Date and the date of
death (provided that any partial twelve-month period between and including the
Commencement Date and the date of death shall also be considered a complete
twelve-month period for purposes of this pro-ration methodology), divided by the
total number of twelve-month periods in the Performance Period. Unless otherwise
provided by the Administrator, this acceleration of the vesting will also apply
to any PSUs the Committee has designated as covered by Performance Objectives
for purposes of complying with Code Section 162(m). With respect to any PSUs
that vest pursuant to this Section, the underlying Common Stock (and related
dividend equivalent rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following Participant’s
death.

 

  (2) Upon termination of employment by reason of the Participant’s death
following the conclusion of the Performance Period but prior to the date the
Common Stock (and related dividend equivalent rights) underlying vested PSUs are
issued and paid, the underlying Common Stock (and related dividend equivalent
rights) will be paid to the Participant’s estate as soon as reasonably
practicable (but in any event within 90 days) following the later of
(i) Participant’s death, and (ii) four (4) calendar months following the last
day of the Performance Period.

 

  (3) For avoidance of doubt, in all other situations, if a Participant dies
after the Participant’s employment terminates but prior to the date the Common
Stock (and related dividend equivalent rights) underlying vested PSUs are issued
and paid, the underlying Common Stock (and related dividend equivalent rights)
will be paid to Participant’s estate as soon as reasonably practicable (but in
any event within 90 days) following the fifth anniversary of the Commencement
Date.

 

  (iv) With respect to any Award other than an Option, SAR, RSU or Restricted
Stock Grant, all unvested portions of the Award shall be immediately forfeited
without consideration, unless otherwise provided by the Administrator.

 

  (f)

Disability. Upon termination of employment by reason of the Participant’s
Disability, all unvested portions of any outstanding Awards shall be immediately
forfeited without consideration. The vested portion of any Option or SAR will
remain outstanding and,

 

15



--------------------------------------------------------------------------------

  subject to the term of the Option or SAR, may be exercised by the Participant
at any time until the first anniversary of the Participant’s termination of
employment for Disability. The vested portion of any Award other than an Option
or SAR shall be settled upon termination of employment.

 

  (g) Gross Misconduct. Upon termination of employment by reason of the
Participant’s Gross Misconduct, as determined by the Administrator, all
unexercised Options and SARs, unvested portions of RSUs, unvested portions of
Restricted Stock Grants and any Other Stock-Based Awards granted under the Plan
shall terminate and be forfeited immediately without consideration. Without
limiting the foregoing provision, a Participant’s termination of employment
shall be deemed to be a termination of employment by reason of the Participant’s
Gross Misconduct if, after the Participant’s employment has terminated, facts
and circumstances are discovered or confirmed that would have justified a
termination for Gross Misconduct.

 

  (h) Post-Termination Covenants. Notwithstanding any other provision in the
Plan, to the extent any Award may remain outstanding under the terms of the Plan
after termination of the Participant’s employment, the Award will nevertheless
expire as of the date that the former Employee or Director violates any covenant
not to compete or any other post-employment covenant (including without
limitation any nonsolicitation, nonpiracy of employees, nondisclosure,
nondisparagement, works-made-for-hire or similar covenants) in effect between
the Company and/or any Subsidiary thereof, on the one hand, and the former
Employee or Director on the other hand, as determined by the Administrator.

 

  (i) Leave of Absence. To the extent approved by the Administrator (either
specifically or pursuant to rules adopted by the Administrator), the active
employer-employee or other active service-providing relationship between the
Participant and the Company or an Eligible Subsidiary shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence. For the avoidance of doubt, the Administrator, in its
sole discretion, may determine that a Participant’s leave of absence to complete
a course of study will not constitute termination of employment for purposes of
the Plan. Further, during any approved leave of absence, the Administrator shall
have sole discretion to provide (either specifically or pursuant to rules
adopted by the Administrator) that the vesting of any Awards held by the
Participant shall be frozen as of the first day of the leave (or as of any
subsequent day during such leave, as applicable), and shall not resume until and
unless the Participant returns to active employment prior to the expiration of
the term (if any) of the Awards, subject to any requirements of applicable laws
or contract. The Administrator, in its sole discretion, will determine all
questions of whether particular terminations or leaves of absence are
terminations of active employment or service.

 

12. Award Agreements. The Administrator will communicate the material terms and
conditions of an Award to the Participant in any form it deems appropriate,
which may include the use of an Award agreement that the Administrator may
require the Participant to sign. In the discretion of the Administrator an Award
agreement and any provision for acceptance of an Award may be made in electronic
format. To the extent the Award agreement is inconsistent with the Plan, the
Plan will govern; provided that notwithstanding the foregoing, the Award
agreements may contain special provisions for Participants located outside the
United States and any Award agreement provision that modifies the Plan terms and
conditions with respect to an Award granted to an Employee outside the United
States shall govern. To the extent the Administrator determines not to document
the terms and conditions of an Award in an Award agreement, the terms and
conditions of the Award shall be as set forth in the Plan and in the
Administrator’s records.

 

16



--------------------------------------------------------------------------------

13. Award Holder. During the Participant’s lifetime and except as provided under
Section 21 below, only the Participant or his/her duly appointed guardian may
exercise or hold an Award (other than nonforfeitable shares of Common Stock).
After the Participant’s death, the personal representative of his or her estate
or any other person authorized under a will or under the laws of descent and
distribution may exercise any then exercisable portion of an Award or hold any
then nonforfeitable portion of any Award. If someone other than the original
Participant seeks to exercise or hold any portion of an Award, the Administrator
may request such proof as it may consider necessary or appropriate of the
person’s right to exercise or hold the Award.

 

14. Performance Rules.

 

  (a) General. Subject to the terms of the Plan, the Committee will have the
authority to establish and administer performance-based grant and/or vesting
conditions and Performance Objectives with respect to such Awards as it
considers appropriate, which Performance Objectives must be satisfied, as
determined by the Committee, before the Participant receives or retains an Award
or before the Award becomes nonforfeitable. Where such Awards are granted to
Covered Employees, such Awards are intended to be subject to the requirements of
Code Section 162(m) and conform with all provisions of Code Section 162(m) to
the extent necessary to allow the Company to claim a Federal income tax
deduction for the Awards as “qualified performance based compensation.” However,
the Committee retains the sole discretion to grant Awards that do not so qualify
and to determine the terms and conditions of such Awards including any
performance-based vesting conditions that shall apply to such Awards.
Notwithstanding satisfaction of applicable Performance Objectives, the number of
shares of Common Stock or other benefits received under an Award that are
otherwise earned upon satisfaction of such Performance Objectives may be reduced
by the Committee (but not increased) on the basis of such further considerations
that the Committee in its sole discretion shall determine. No Award subject to
Code Section 162(m) shall be paid or vest, as applicable, unless and until the
date that the Committee has certified, in the manner prescribed by Code
Section 162(m), the extent to which the Performance Objectives for the
Performance Period have been attained and has made its decisions regarding the
extent, if any, of a reduction of such Award.

 

  (b) Performance Objectives. Performance Objectives will be based exclusively
on any one of, or a combination of, the following performance-based measures
determined based on the Company and its Subsidiaries on a group-wide basis or on
the basis of Subsidiary, platform, division, operating unit and/or other
business unit results (subject to the Committee’s exercise of negative
discretion): (i) earnings per share (on a fully diluted or other basis),
(ii) stock price targets or stock price maintenance, (iii) total shareholder
return, (iv) return on capital, return on invested capital or return on equity;
(v) pretax or after tax net income, (vi) working capital, (vii) earnings before
interest and taxes, (viii) earnings before interest, taxes, depreciation, and
amortization (EBITDA), (ix) operating income, (x) free cash flow, (xi) cash
flow, (xii) revenue or core revenue, (xiii) gross profit margin, operating
profit margin, gross or operating margin improvement or core operating margin
improvement, or (xiv) strategic business criteria, consisting of one or more
objectives based on meeting specified revenue, market penetration, market share
or geographic business expansion goals, cost targets, or objective goals
relating to acquisitions or divestitures.

 

17



--------------------------------------------------------------------------------

The Committee shall determine whether such Performance Objectives are attained,
and such determination will be final and conclusive. Each Performance Objective
may be expressed in absolute and/or relative terms or ratios and may be based on
or use comparisons with internal targets, the past performance of the Company
(including the performance of one or more Subsidiaries, platforms, divisions,
operating units and/or other business units) and/or the past or current
performance of unrelated companies. Without limiting the foregoing, in the case
of earnings-based measures, Performance Objectives may use comparisons relating
to capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity, shares outstanding, assets and/or net assets.

For Awards intended to comply with Code Section 162(m), the measures used in
setting Performance Objectives under the Plan for any given Performance Period
will, to the extent applicable, be determined in accordance with generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
methods used in the Company’s audited financial statements, without regard to
(1) extraordinary or nonrecurring items in accordance with GAAP, (2) the impact
of any change in accounting principles that occurs during the Performance Period
(or that occurred during any period that the Performance Period is being
compared to) and the cumulative effect thereof (provided that the Committee may
(as specified by the Committee within the Applicable Period) either apply the
changed accounting principle to all periods referenced in the Award, or exclude
the changed accounting principle from all periods referenced in the Award),
(3) goodwill and other intangible impairment charges, (4) gains or charges
associated with discontinued operations or with the obtaining or losing control
of a business, (5) gains or charges related to the sale or impairment of assets,
(6) (i) all transaction costs directly related to acquisitions, (ii) all
restructuring charges directly related to acquisitions and incurred within two
years of the acquisition date, (iii) all charges and gains arising from the
resolution of acquisition-related contingent liabilities identified as of the
acquisition date, and (iv) all other charges directly related to acquisitions
and incurred within two years of the acquisition date, (7) the impact of any
discrete income tax charges or benefits identified during the Performance Period
(or during any period that the Performance Period is being compared to), and
(8) other objective income, expense, asset, liability and/or cash flow
adjustments as may be consistent with the purposes of the Performance Objectives
set for the given Performance Period and specified by the Committee within the
Applicable Period; provided, that with respect to the gains and charges referred
to in sections (3), (4), (5), (6)(iii), 6(iv) and (7), only gains or charges
that individually or as part of a series of related items exceed $10 million in
aggregate during the Performance Period and any period that the Performance
Period is being compared to are excluded; and provided further that the
Committee in its sole discretion and within the Applicable Period may determine
that any or all of the carve-outs described in subsections (1) through (7) shall
not be excluded from the measures used to determine the Performance Objectives
for a particular Performance Period or shall be modified, and/or may determine
to exclude other items from such measures for such Performance Period. In
addition to the Performance Objectives established for any Award that is
intended to comply with Code Section 162(m) and any time-based vesting
provisions that may apply to such Award, any Award that is intended to comply
with Code Section 162(m) shall not vest under its terms unless the Company has
first achieved four consecutive fiscal quarters of positive net income during
the period between the grant date and the tenth anniversary of the grant date
and the Administrator has certified that such performance has been satisfied.

 

18



--------------------------------------------------------------------------------

15. Adjustments upon Changes in Capital Stock. Subject to any required action by
the Company (which it shall promptly take) or its stockholders, and subject to
the provisions of applicable corporate law, if, after the Date of Grant of an
Award, the outstanding shares of Common Stock increase or decrease or change
into or are exchanged for a different number or kind of security by reason of
any recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or some other equity restructuring occurs without the
Company’s receiving or paying consideration, the Administrator will make an
equitable adjustment as the Administrator in its discretion determines to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, including without
limitation adjustment to: (a) the number and kind of shares of Common Stock,
other securities or property underlying, or the amount of cash subject to, each
outstanding Award; (b) the Exercise Price or purchase price of any outstanding
Award; (c) the aggregate number of shares of Common Stock which thereafter may
be made the subject of Awards, including the limit specified in Section 5(a)
regarding the number of shares available for Awards granted in any form other
than Options or SARs; (d) the number of shares of Common Stock specified as the
annual per-Participant limitation under Section 5(b); and/or (e) the number of
shares of Common Stock specified as the annual per-Director limit under
Section 5(e). Unless the Administrator determines another method would be
appropriate, any such adjustment to an Option or SAR will not change the total
price with respect to shares of Common Stock underlying the unexercised portion
of an Option or SAR but will include a corresponding proportionate adjustment in
the Option’s or SAR’s Exercise Price.

In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make an
equitable adjustment to the items set forth in any of subsections (a) – (e) in
the preceding paragraph as the Administrator in its discretion determines to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.

Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Section 15 specifically provides. The grant of an Award under the
Plan will not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.

 

16. Substantial Corporate Change.

 

  (a) Definition. A Substantial Corporate Change means the consummation of:

 

  (i) the dissolution or liquidation of the Company; or

 

  (ii) the merger, consolidation, or reorganization of the Company with one or
more corporations, limited liability companies, partnerships or other entities
in which the Company is not the surviving entity (other than a merger,
consolidation or reorganization which would result in the voting securities of
the Company outstanding immediately prior to such event continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger,
consolidation or reorganization and with the power to elect at least a majority
of the board of directors or other governing body of such surviving entity); or

 

19



--------------------------------------------------------------------------------

  (iii) the sale of all or substantially all of the assets of the Company to
another person or entity; or

 

  (iv) any transaction (including a merger or reorganization in which the
Company survives) approved by the Board that results in any person or entity
(other than any affiliate of the Company as defined in Rule 144(a)(1) under the
Securities Act) owning 100% of the combined voting power of all classes of stock
of the Company.

 

  (b) Treatment of Awards. Upon a Substantial Corporate Change, the Plan and any
forfeitable portions of the Awards will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of outstanding Awards, or the substitution for such Awards of any options or
grants covering the stock or securities of a successor employer corporation, or
a parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Awards will
continue in the manner and under the terms so provided. Unless the Board
determines otherwise, if an Award would otherwise terminate pursuant to the
preceding sentence, the Administrator will either:

 

  (i) provide that Optionees or holders of SARs will have the right, at such
time before the consummation of the transaction causing such termination as the
Board reasonably designates, to exercise any unexercised portions of an Option
or SAR, whether or not they had previously become exercisable; or

 

  (ii) for any Awards, cause the Company, or agree to allow the successor, to
cancel each Award after payment to the Participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value of the shares of Common Stock subject to the Award as determined by
reference to the transaction (minus, for Options and SARs, the Exercise Price
for the shares covered by the Option or SAR (and for any Awards, where the Board
or the Administrator determines it is appropriate, any required tax
withholdings)). The Administrator shall determine in its discretion the impact,
if any, of the Substantial Corporate Change upon any performance conditions
otherwise applicable to an Award.

 

17. Employees Outside the United States. To comply with the laws in other
countries in which the Company or any of its Subsidiaries operates or has
Employees, the Administrator, in its sole discretion, shall have the power and
authority to:

 

  (a) Determine which Subsidiaries shall be covered by the Plan;

 

  (b) Determine which Employees outside the United States are eligible to
participate in the Plan;

 

  (c) Either initially or by amendment, modify the terms and conditions of any
Award granted to any Employee outside the United States;

 

20



--------------------------------------------------------------------------------

  (d) Either initially or by amendment, establish sub-plans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; and

 

  (e) Either initially or by amendment, take any action that it deems advisable
to obtain approval or comply with any applicable government regulatory
exemptions or approvals.

Although in establishing such sub-plans, terms or procedures, the Company may
endeavor to (i) qualify an Award for favorable foreign tax treatment or
(ii) avoid adverse tax treatment, the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment. The Company shall be unconstrained in its
corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.

 

18. Legal compliance. The granting of Awards and the issuance of shares of
Common Stock under the Plan shall be subject to compliance with all applicable
requirements imposed by federal, state, local and foreign securities laws and
other laws, rules, and regulations, and by any applicable regulatory agencies or
stock exchanges. The Company shall have no obligation to issue shares of Common
Stock issuable under the Plan or deliver evidence of title for shares of Common
Stock issued under the Plan prior to obtaining any approvals from governmental
agencies that the Company determines are necessary, and completion of any
registration or other qualification of the shares of Common Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary. To that end, the Company may require the
Participant to take any reasonable action to comply with such requirements
before issuing such shares of Common Stock. No provision in the Plan or action
taken under it authorizes any action that is otherwise prohibited by federal,
state, local or foreign laws, rules, or regulations, or by any applicable
regulatory agencies or stock exchanges.

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and all regulations and rules the U.S.
Securities and Exchange Commission issues under those laws. Notwithstanding
anything in the Plan to the contrary, the Administrator must administer the
Plan, and Awards may be granted, vested and exercised, only in a way that
conforms to such laws, rules, and regulations.

 

19. Purchase for Investment and Other Restrictions. Unless a registration
statement under the Securities Act covers the shares of Common Stock a
Participant receives under an Award, the Administrator may require, at the time
of such grant and/or exercise and/or lapse of restrictions, that the Participant
agree in writing to acquire such shares for investment and not for public resale
or distribution, unless and until the shares subject to the Award are registered
under the Securities Act. Unless the shares of Common Stock are registered under
the Securities Act, the Participant must acknowledge:

 

  (a) that the shares of Common Stock received under the Award are not so
registered;

 

  (b) that the Participant may not sell or otherwise transfer the shares of
Common Stock unless the shares have been registered under the Securities Act in
connection with the sale or transfer thereof, or counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act;
and

 

21



--------------------------------------------------------------------------------

  (c) such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable federal, state, local and foreign
securities laws, rules and regulations.

Additionally, the Common Stock, when issued under an Award, will be subject to
any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.

The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.

 

20. Tax Withholding. The Participant must satisfy all applicable Federal, state,
local and, if applicable, foreign income and employment tax and social insurance
withholding requirements before the Company will deliver stock certificates or
otherwise recognize ownership or nonforfeitability under an Award. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company does not or cannot withhold from the
Participant’s compensation, the Participant must pay the Company, with a
cashier’s check or certified check or by wire transfer of immediately available
funds, the full amounts required for withholding. Payment of withholding
obligations is due at the same time as is payment of the Exercise Price or lapse
of restrictions, as applicable. If the Administrator so determines, the
Participant shall instead satisfy the withholding obligations at the
Administrator’s election (a) by directing the Company to retain shares of Common
Stock from the Option or SAR exercise, RSU vesting or release of the Award,
(b) by directing the Company to sell or arrange for the sale of shares of Common
Stock that the Participant acquires at the Option or SAR exercise or release of
the Award, (c) by tendering previously owned shares of Common Stock, (d) by
attesting to his or her ownership of shares of Common Stock (with the
distribution of net shares), or (e) by having a broker tender to the Company
cash equal to the withholding taxes, subject in each case to a withholding of no
more than the minimum applicable statutory tax withholding rate applicable to
the Participant.

 

21. Transfers, Assignments or Pledges. Unless the Administrator otherwise
approves in advance in writing or as set forth below, an Award may not be
assigned, pledged, or otherwise transferred in any way, whether by operation of
law or otherwise or through any legal or equitable proceedings (including
bankruptcy), by the Participant to any person, except by will or by operation of
applicable laws of descent and distribution. If necessary to comply with
Rule 16b-3 under the Exchange Act, the Participant may not transfer or pledge
shares of Common Stock acquired under an Award until at least six months have
elapsed from (but excluding) the Date of Grant, unless the Administrator
approves otherwise in advance in writing. The Administrator may, in its sole
discretion, expressly provide that a Participant may transfer his or her Award,
without receiving consideration, to (a) members of the Participant’s immediate
family, children, grandchildren, or spouse, (b) a trust in which the Participant
and/or such family members collectively have more than 50% of the beneficial
interest, or (c) any other entity in which the Participant and/or such family
members own more than 50% of the voting interests.

 

22.

Amendment or Termination of Plan and Awards. The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the Participants or their
beneficiaries; provided, however, that no amendment may have a material adverse
effect on any Participant or beneficiary with respect to any previously declared
Award, unless the Participant’s or beneficiary’s consent is obtained. Except as
required by law or by Section 16 above in the event of a Substantial

 

22



--------------------------------------------------------------------------------

  Corporate Change, the Administrator may not, without the Participant’s or
beneficiary’s consent, modify the terms and conditions of an Award so as to have
a material adverse effect on the Participant or beneficiary. Notwithstanding the
foregoing to the contrary, the Board reserves the right, to the extent it deems
necessary or advisable in its sole discretion, to unilaterally modify the Plan
and any Awards made thereunder to ensure all Awards and Award agreements
provided to Participants who are U.S. taxpayers are made in such a manner that
either qualifies for exemption from or complies with Code Section 409A
including, but not limited to, the ability to increase the exercise or purchase
price of an Award (without the consent of the Participant) to the Fair Market
Value on the date the Award was granted; provided, however that the Company
makes no representations that the Plan or any Awards will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to the Plan or any Award made thereunder.

 

23. Privileges of Stock Ownership. No Participant and no beneficiary or other
person claiming under or through such Participant will have any right, title, or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock, if any,
that have been issued to such Participant.

 

24. Effect on Outstanding Awards. All awards outstanding under the 1998 Plan
will remain subject to the terms of the 1998 Plan; provided, however, that
limitations imposed on such options by Rule 16b-3 will continue to apply only to
the extent Rule 16b-3 so requires.

 

25. Effect on Other Plans. None of the grant, vesting, exercise or payment of
any Award under this Plan shall constitute compensation or otherwise result in
the accrual or receipt of additional payments or benefits under any pension,
bonus, severance, or other plan, program, agreement or arrangement maintained or
contributed to by the Company, its Subsidiaries or any affiliates unless such
other plan, program, agreement or arrangement expressly and unambiguously so
provides in a writing executed by a duly authorized representative of the
Company.

 

26. Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a Director, Employee, or agent of the Company or any of
its Subsidiaries shall be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor shall such individual be personally
liable because of any contract or other instrument he or she executes in such
other capacity. The Company will indemnify and hold harmless each Director,
Employee, or agent of the Company or any of its Subsidiaries to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

 

27. No Employment Contract. Nothing contained in this Plan constitutes an
employment contract between the Company and any Participant. The Plan does not
give any Participant any right to be retained in the Company’s employ, nor does
it enlarge or diminish the Company’s right to terminate the Participant’s
employment.

 

28. Governing Law. The laws of the State of Delaware (other than its choice of
law provisions) govern this Plan and its interpretation. Any dispute that arises
with respect to this Plan or any Award granted under this Plan shall be
conducted in the courts of New Castle County in the State of Delaware, or the
United States Federal court for the District of Delaware, and no other courts;
and each Participant waives, to the fullest extent permitted by law, any
objection that the laying of the venue of any legal or equitable proceedings
related to, concerning or arising from such dispute which is brought in any such
court is improper or that such proceedings have been brought in an inconvenient
forum.

 

23



--------------------------------------------------------------------------------

29. Duration of Plan. The Plan as it is proposed to be amended and restated
shall become effective upon its approval by Company shareholders and except as
otherwise expressly provided by the Administrator shall govern all Awards
previously or subsequently granted hereunder. Unless the Board extends the
Plan’s term, the Administrator may not grant Awards under the Plan after May 15,
2020. The Plan will then continue to govern unexercised and unexpired Awards. No
additional Awards shall be granted under the Company’s 1998 Plan.

 

30. Recoupment. Any Award granted under the Plan on or after March 15, 2009 is
subject to the terms of the Danaher Corporation Recoupment Policy as it exists
from time to time (a copy of the Recoupment Policy as it exists from time to
time is available on Danaher’s internal website) if and to the extent such
Policy by its terms applies to such Award, and to the terms required by
applicable law.

 

31. Section 409A Requirements. Notwithstanding anything to the contrary in this
Plan or any Award agreement, these provisions shall apply to any payments and
benefits otherwise payable to or provided to a participant under this Plan and
any Award. It is the intention of the Company that this Plan and each Award
agreement issued under the Plan shall comply with and be interpreted in
accordance with Code Section 409A, the US Department of Treasury regulations,
and any other guidance issued thereunder. For purposes of Code Section 409A,
each “payment” (as defined by Code Section 409A) made under this Plan or an
Award shall be considered a “separate payment.” In addition, for purposes of
Code Section 409A, payments shall be deemed exempt from the definition of
deferred compensation under Code Section 409A to the fullest extent possible
under (i) the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), and (ii) (with respect to amounts paid as separation pay no
later than the second calendar year following the calendar year containing the
participant’s “separation from service” (as defined for purposes of Code
Section 409A)) the “two years/two-times” involuntary separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference. To the extent that an Award is intended to be subject to and not
exempt from the general rules of Section 409A governing deferred compensation,
any payment payable upon a Substantial Corporate Change shall not be paid unless
the event resulting in a Substantive Corporate Change is also an event that
qualifies as a “change in ownership or effective control” of the Company, or a
change “in the ownership of a substantial portion of the assets” of the Company
for purposes of Section 409A.

If the participant is a “specified employee” as defined in Code Section 409A
(and as applied according to procedures of the Company and its affiliates) as of
his or her separation from service, to the extent any payment under this Plan or
an Award constitutes deferred compensation (after taking into account any
applicable exemptions from Code Section 409A), and is payable upon a separation
from service, to the extent required by Code Section 409A, no payments due under
this Plan or an Award may be made until the earlier of: (i) the first day of the
seventh month following the participant’s separation from service, or (ii) the
participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the participant’s
separation from service. If this Plan or any Award fails to meet the
requirements of Code Section 409A, neither the Company nor any of its affiliates
shall have any liability for any tax, penalty or interest imposed on the
participant by Code Section 409A, and the participant shall have no recourse
against the Company or any of its affiliates for payment of any such tax,
penalty or interest imposed by Code Section 409A.

 

24